United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
___________

 No. 11-2843
___________

Shannon D. Hollie,                   *
                                     *
             Appellant,              *
                                     *
      v.                             *
                                     *
Cal Ludeman, Commissioner of         *   Appeals from the United States
Department of Human Services;        *   District Court for the
Dennis Benson, Chief Executive       *   District of Minnesota.
Officer of Minnesota Sex Offender    *
Program - MSOP; Daniel Storkamp,     *   [UNPUBLISHED]
MSOP Deputy Director; Gregg          *
Carlson, MSOP Director; Kevin Moser, *
MSOP - Assistant Director; Raymond *
Ruotsalainen, Information Technology *
Spec 1; Steven Lindeen; Mehrada      *
Shabestari, MSOP - IT Supervisor,    *
                                     *
             Appellees.              *
___________                          *
                                     *
 No. 11-2845                         *
___________                          *
                                     *
Allen Pyron,                         *
                                     *
             Plaintiff,              *
                                     *
Robert A. Kunshier; Alvin Lamm,      *
                                     *
             Appellants,             *
                                     *
      v.                             *
                                     *
Cal Ludeman, Commissioner of         *
Department of Human Services;        *
Dennis Benson, Chief Executive       *
Officer of Minnesota Sex Offender    *
Program - MSOP; Daniel Storkamp,     *
MSOP Deputy Director; Gregg          *
Carlson, MSOP Director; Kevin Moser, *
MSOP - Assistant Director; Raymond *
Ruotsalainen, Information Technology *
Spec 1; Steven Lindeen, Information  *
Technology Spec 1; Mehrada           *
Shabestari, MSOP - IT Supervisor,    *
                                     *
             Appellees.              *
___________

 No. 11-2847
___________

Allen Pyron,                        *
                                    *
               Appellant,           *
                                    *
Robert A. Kunshier; Alvin Lamm,     *
                                    *
               Plaintiffs,          *
                                    *
      v.                            *
                                    *
Cal Ludeman, Commissioner of        *
Department of Human Services;       *
Dennis Benson, Chief Executive      *
Officer of Minnesota Sex Offender   *



                                    -2-
Program - MSOP; Daniel Storkamp,          *
MSOP Deputy Director; Gregg               *
Carlson, MSOP Director; Kevin Moser,      *
MSOP - Assistant Director; Raymond        *
Ruotsalainen, Information Technology      *
Spec 1; Steven Lindeen; Mehrada           *
Shabestari, MSOP - IT Supervisor,         *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: February 3, 2012
                                 Filed: February 8, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In these consolidated appeals, plaintiffs Shannon Hollie, Robert Kunshier,
Alvin Lamm, and Allen Pyron, civilly committed detainees in the Minnesota Sex
Offender Program, appeal the district court’s1 dismissal of their civil-rights
complaints in which they claimed that newly enacted policies regarding personal
property and computer usage violated their constitutional rights. We find that the
district court did not abuse its discretion in denying plaintiffs leave to amend, as they
did not file a motion to amend or a proposed amended complaint, see Clayton v.
White Hall Sch. Dist., 778 F.2d 457, 460 (8th Cir. 1985); and we conclude that
dismissal of the complaint was proper for the reasons the district court stated, see



      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.


                                          -3-
Federer v. Gephardt, 363 F.3d 754, 757 (8th Cir. 2004) (de novo review).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

                  _________________________________




                                   -4-